Action to recover damages for personal injuries suffered by plaintiff’s decedent as a consequence of being struck by a trolley car owned and operated by the defendant. Judgment for the plaintiff, entered on the verdict of a jury, unanimously affirmed, with costs. The examination before the Comptroller, pursuant to section 93d-1.0 of the Administrative Code of the City of New York, was properly received in evidence where the'claimant died before the trial of his action. (5 Wigmore on Evidence [3d ed.], § 1402; 2 Chamberlayne, Modem Law of Evidence, § 1660; Jackson ex dem. Potter v. Bailey, 2 Johns. 17; Gox v. Trustees of Pearce, 7 Johns. 298; Boschi V. City of New York, 187 Mise. 875, 877.) Present— Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.